Case: 19-40330      Document: 00515490181         Page: 1    Date Filed: 07/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-40330                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 15, 2020

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAMON MARTIN ARAMBULA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:17-CR-728-6


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Ramon Martin Arambula appeals his 120-month sentence for possession
of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). He argues that he
should not have been sentenced as a career offender under U.S.S.G. § 4B1.1
because the commentary to U.S.S.G. § 4B1.2, which defines terms for § 4B1.1,
requires an offense-conduct specific analysis and that the documentation
submitted for his 1994 Texas robbery conviction did not set forth his conduct.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40330     Document: 00515490181      Page: 2    Date Filed: 07/15/2020


                                  No. 19-40330

      Arambula did not raise his commentary-based challenge to the career
offender enhancement in the district court. Therefore, we review for plain
error. See United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). To show
plain error, Arambula must show a forfeited error that is clear or obvious and
that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009).
      Although the district may engage in an offense-conduct based analysis
of a defendant’s conviction to determine if it qualifies as a crime of violence
under § 4B1.1, in light of the commentary to § 4B1.2, it need not do so if the
offense of conviction categorically qualifies as a crime of violence under an
elements-based analysis. See United States v. Lipscomb, 619 F.3d 474, 477-78
(5th Cir. 2010). This court has held that Texas simple robbery, under Texas
Penal Code § 29.02(1), qualifies as a crime of violence under the Armed Career
Criminal Act, whether the robbery is committed by force or threat because it
has as an element the use, attempted use, or threatened use of physical force.
United States v. Burris, 920 F.3d 942, 958 (5th Cir. 2019), petition for cert. filed
(U.S. Oct. 3, 2019), (No. 19-6186).
      Because this court has routinely applied its holdings under the ACCA to
analyze the definition of crimes of violence under § 4B1.2, see United States v.
Mohr, 554 F.3d 604, 609 & n.4 (5th Cir. 2009), Arambula’s 1994 robbery
conviction qualifies as a crime of violence under Burris, 920 F.3d at 958,
irrespective of how he committed the offense. Thus, Arambula fails to establish
that the district court plainly erred, see Puckett, 556 U.S. at 135, and the
judgment of the district court is AFFIRMED.




                                         2